FORM notthrg


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                     Case No.: 4:19−bk−15701−BMW

   THE CHAMBERS OF TUCSON MALL, LLC                        Chapter: 11
   654 W BURNTWATER DRIVE
   TUCSON, AZ 85755
   SSAN:
   EIN: 82−5124695

Debtor(s)


                                NOTICE OF TELEPHONIC HEARING

 A hearing in the above−entitled cause will be held on 4/15/20 at 10:30 AM before the Honorable Brenda Moody
Whinery. Any interested party is to appear by telephone. Interested parties are to call 1.877.873.8017 to appear for
the hearing. The access code is 7011796. The Honorable Brenda Moody Whinery will consider and/or act upon the
following matter(s) at the hearing:

DEBTOR'S MOTION TO DISMISS CASE.

***This hearing was previously noticed for in−person appearances. This hearing will now be conducted by telephone
as part of the ongoing effort to reduce exposure to coronavirus disease 2019 (COVID−19) in accordance with General
Order 20−3 signed on March 18, 2020.***




Any response or objection shall be filed pursuant to Local Bankruptcy Rule 9013−1(c) or as set forth by the Court
within this notice.




Date: April 6, 2020

Address of the Bankruptcy Clerk's Office:                  Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                         George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




     Case 4:19-bk-15701-BMW            Doc 83 Filed 04/06/20 Entered 04/06/20 10:14:18                    Desc
                                      Notice of Tel Hearing Page 1 of 1
